 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


 LILLIAN L. BAKER,

          Plaintiff,                                         Case No. 2:21-cv-00606

 v.
                                                             JURY TRIAL DEMANDED
 CREDIT COUNSEL, INC.,

          Defendant.
                                                      /


                                           COMPLAINT

         NOW comes LILLIAN L. BAKER (“Plaintiff”), by and through the undersigned,

complaining as to the conduct of CREDIT COUNSEL, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Florida Consumer Collection Practices Act

(“FCCPA”) pursuant to Florida Statute §559.55 for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

within the Middle District of Florida and a substantial portion of the events or omissions giving

rise to the claims occurred within the Middle District of Florida.

                                                  1
    Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 2 of 12 PageID 2




                                               PARTIES

      4. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39), over 18 years of age

residing in Naples, Florida, which lies within the Middle District of Florida.

      5. Defendant is a third party debt collector that “is a professional Debt Recovery organization

based in South Florida.”1 Defendant is a limited liability company organized under the laws of the

state of Florida with its principal place of business located at 8362 Pines Boulevard, Suite 316,

Pembroke Pines, Florida.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      8.    The instant action arises out of Defendant’s attempts to collect upon a personal debt

(“subject debt”) said to be owed by Plaintiff.

      9.    Upon information and belief, the subject debt stems from a purportedly defaulted medical

bill said to be owed by Plaintiff.

      10. Upon further information and belief, after Plaintiff’s purported default, the subject debt

was charged off by the original creditor and turned over to Defendant for collection purposes.

      11. On or around July 30, 2021, Plaintiff was notified that Defendant had reported the subject

debt on Plaintiff’s credit report.

      12. Plaintiff was extremely confused as to the reporting of the subject debt, as she had never

received any previous bills regarding the subject debt nor did she recognize the subject debt.



1
    https://www.creditcounselinc.com/

                                                   2
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 3 of 12 PageID 3




    13. Upon noticing Defendant’s reporting of the subject debt, Plaintiff contacted Defendant

regarding their reporting on or about July 31, 2021.

    14. This was the first conversation and/or communication Plaintiff had with Defendant

regarding the subject debt.

    15. Upon calling Defendant, Plaintiff spoke with a representative named Jeffrey Allen (“Mr.

Allen”).

    16. Upon speaking with Plaintiff, Mr. Allen displayed a sarcastic attitude, particularly in

response to Plaintiff’s claim that she had never previously heard anything about this bill.

    17. Mr. Allen falsely and deceptively informed Plaintiff that she had been contacted at least

40 times by phone and that Defendant had sent at least 3 written communications to Plaintiff.

    18. However, despite Defendant having Plaintiff’s correct address and contact information,

Plaintiff never received any of the referenced calls or written communications.

    19. Plaintiff informed Mr. Allen that she did not receive any of the calls or written

communications, at which point Mr. Allen’s tone shifted from sarcastic to accosting.

    20. At one point during the conversation between Mr. Allen and Plaintiff, Mr. Allen told

Plaintiff “to refer to him as sir” when she was speaking to him.

    21. Mr. Allen persisted in berating Plaintiff for failing to honor her financial obligations and

acted aggressive and rudely towards Plaintiff.

    22. Plaintiff was merely attempting to gather more information about the subject debt, given

her lack of familiarity with the debt, yet Defendant’s hostile and aggressive conduct stymied

Plaintiff’s pursuit of this vital information – as Plaintiff wanted to address the subject debt if it was

in fact due and owing.




                                                   3
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 4 of 12 PageID 4




   23. After being harassed by Mr. Allen, Plaintiff began looking for further information

regarding the subject debt.

   24. At this point, Plaintiff again contacted Defendant, and again spoke with Mr. Allen.

   25. Plaintiff was attempting to explain to Defendant that she was willing to pay the subject

debt, but wanted some sort of proof that the subject debt was due and owing.

   26. Rather than listen to Plaintiff, Mr. Allen continually interrupted Plaintiff and again treated

her in an aggressive, berating, and hostile manner.

   27. Eventually, Plaintiff was able to convey to Mr. Allen that she would pay the subject debt

if the debt would be removed from her credit report, but wanted proof of the subject debt first.

   28. Plaintiff asked if Mr. Allen would provide her a copy of the bill.

   29. After putting Plaintiff on hold for a couple minutes, Mr. Allen returned and told Plaintiff

that Defendant did not have a copy of the bill or any other proof regarding the subject debt on file.

   30. Plaintiff became confused and distressed as to how Defendant could possibly report the

subject debt on her credit despite purportedly having no information underscoring the validity of

the subject debt.

   31. Plaintiff further requested more specific information about the phone calls Defendant

allegedly placed to Plaintiff, but Mr. Allen would not provide it.

   32. Plaintiff requested copies of the letters which were previously sent, which Mr. Allen once

again refused to provide.

   33. Mr. Allen went on to demand an amount on the subject debt greater than the amount

previously represented, at which point Plaintiff requested a breakdown of the subject debt– yet Mr.

Allen once again refused to provide.




                                                 4
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 5 of 12 PageID 5




   34. Frustrated and distressed that Defendant was refusing to provide basic information to

which Plaintiff was entitled, Plaintiff got off the phone with Defendant and began weighing her

options as to how to respond to Defendant’s collection efforts.

   35. Despite having no information demonstrating that the subject debt was valid or otherwise

due and owing by Plaintiff, and despite the harassment she suffered at the hands of Mr. Allen,

Plaintiff did not want the derogatory information remaining on her credit report, nor did she want

to be subjected to further harassment, and so called Defendant back to make payment.

   36. Plaintiff once again spoke with Mr. Allen.

   37. Plaintiff informed Mr. Allen that she would pay the amount demanded but only if the

subject debt was removed from her credit report.

   38. Mr. Allen advised that, given the “circumstances,” they would agree to remove the subject

debt from Plaintiff’s credit report in the event she made payment.

   39. Plaintiff subsequently made payment on the subject debt to Defendant.

   40. Thereafter, upset by the conduct she experienced at the hands of Mr. Allen, Plaintiff filed

complaints with the BBB, as well as with Defendant directly, regarding the behavior of Mr. Allen.

   41. Thereafter, on or about August 4, 2021, Plaintiff contacted Defendant to check on the

status of the subject debt and its removal from her credit report, at which point she once again

spoke with Mr. Allen.

   42. Mr. Allen once again began berating Plaintiff, going on to call Plaintiff a “liar” and a

“mental person,” further demanding that Plaintiff no longer contact Defendant.

   43. Plaintiff became further distressed and concerned regarding Mr. Allen’s conduct, as she

was concerned that, given Mr. Allen’s anger and refusal to speak with her, that Mr. Allen and




                                                5
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 6 of 12 PageID 6




Defendant would not follow through on their promise to delete the subject debt from Plaintiff’s

credit report.

    44. Frustrated, distressed, and concerned over Defendant’s conduct, Plaintiff spoke with the

undersigned regarding her rights, resulting in the expenditure of time and accrual of resources.

    45. Plaintiff has been unnecessarily harassed and abused as a result of Defendant’s conduct.

    46. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to emotional distress, aggravation, being deprived vital and basic information regarding

the debt serving as the basis of Defendant’s collection efforts, making payments on a debt without

being provided necessary and statutorily required information, risk of harm that payment was made

on an invalid debt, and numerous violations of Plaintiff’s state and federally protected interests to

be free from harassing debt collection conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    47. Plaintiff repeats and realleges paragraphs 1 through 46 as though fully set forth herein.

    48. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    49. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts

owed to others. Defendant is similarly a business whose principal purpose is the collection of debts.

    50. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA § 1692d

    51. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in




                                                  6
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 7 of 12 PageID 7




connection with the collection of a debt.” § 1692d(2) further prohibits “[t]he use of obscene or

profane language or language the natural consequence of which is to abuse the hearer or reader.”

   52. Defendant violated §§ 1692d and d(2) through the harassing and abusive conduct engaged

in by Mr. Allen during his conversations with Plaintiff. Throughout the parties’ interactions, Mr.

Allen treated Plaintiff with hostility, rudeness, and persistently berated Plaintiff for owing the

subject debt – all while Plaintiff was simply trying to gather information regarding her purported

liability on the subject debt so as to allow her to determine whether paying was the proper course

of action. Further, Mr. Allen harassingly called Plaintiff a liar and mental person. Mr. Allen’s

conduct and language used was designed for the specific purpose of harassing and abusing Plaintiff

in connection with Defendant’s collection efforts, which is the precise sort of harm and conduct

sought to be redressed through the FDCPA.

         b. Violations of FDCPA § 1692e

   53. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   54. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. §1692e(2)(A); and,

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   55. Defendant violated §§ 1692e, e(2)(A), and e(10) through its false representations that it

had contacted Plaintiff repeatedly via phone calls and written communications prior to the phone

call on or about July 31, 2021. Defendant engaged in this deceptive and misleading conduct in




                                                     7
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 8 of 12 PageID 8




order to trick Plaintiff into believing that she had been ignoring Defendant’s contacts, and thus

needed to make payment promptly.

   56. Defendant further violated §§ 1692e, e(2)(A), and e(10) when it deceptively refused to

provide information to Plaintiff regarding the subject debt. Plaintiff requested copies of the bills

and proof of the subject debt from Defendant; however, Defendant advised it did not have such

documents. Such conduct was inherently deceptive and misleading, as Defendant would have to

such information in order to validly report the subject debt or otherwise engage in legitimate efforts

to collect the subject debt. Defendant’s conduct is further deceptive and misleading since the

parties’ initial conversation occurred on July 31, 2021, which set in motion Plaintiff’s 30-day

timeline to submit disputes and request validation regarding the subject debt from Defendant.

Defendant’s deceptive suggestion that it did not have such validation documents thus deceptively

represented to Plaintiff her rights to obtain the documents requested as well as Defendant’s

obligation to provide such documentation.

   57. Defendant further violated §§ 1692e, e(2)(A), and e(10) through its attempts to collect

purported fees in addition to principal associated with the subject debt. Defendant attempted to

collect such additional amounts, yet refused to explain to Plaintiff the amount or nature of such

additional charges. Failing to clarify the charges additional to any principal/interest was deceptive

and misleading, as it failed to paint an accurate and complete picture of the nature of the subject

debt.

        c. Violation of FDCPA § 1692f

   58. The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                  8
 Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 9 of 12 PageID 9




   59. Defendant violated § 1692f through its unfair and unconscionable harassment of Plaintiff,

including calling her a liar and mental person.

   60. Defendant violated § 1692f through its unfair refusal to provide Plaintiff with any

information regarding the subject debt despite its statutory obligation to do so.

   61. Defendant violated § 1692f when it unfairly suggested that it had been attempting to

contact Plaintiff, when in fact that was not the case, and further failing to provide further

information to Plaintiff supporting its contentions.

   62. Defendant further violated § 1692f when it unfairly refused to explain to Plaintiff the nature

of additional charges Defendant was seeking in connection with the subject debt.

        d. Violations of FDCPA § 1692g

   63. The FDCPA, pursuant to 15 U.S.C. §§ 1692g(a)(1)-(5), requires debt collectors to provide

to consumers certain pieces of information either in their initial written communication with a

consumer or within 5 days after first communicating with a consumer.

   64. Furthermore, pursuant to 15 U.S.C. §1692g(b), any collection activity that occurs during a

consumer’s 30-day validation period “may not overshadow or be inconsistent with the disclosure

of the consumer’s right to dispute the debt or request the name and address of the

original creditor.”

   65. Defendant violated § 1692g(a) through its failure to provide Plaintiff the required

disclosures within 5 days of its initial communication with Plaintiff. Plaintiff’s initial conversation

with Defendant was on July 31, 2021. However, Defendant failed to provide, and explicitly refused

to provide, Plaintiff with the statutorily required information. Defendant’s conduct in this regard

deprived Plaintiff of vital and necessary information which would have allowed her to properly

respond to Defendant’s collection efforts, and further harmed Plaintiff as she made payment on a



                                                  9
Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 10 of 12 PageID 10




debt despite not being apprised of the nature and extent of the rights and information available to

her.

   66. Defendant further violated § 1692g(b) through its overshadowing of Plaintiff’s dispute and

validation rights and for acting inconsistently with Plaintiff’s validation rights. During Plaintiff’s

30-day validation period, Defendant blatantly refused to provide Plaintiff with any sort of

validation regarding the subject debt, going so far as to explicitly inform Plaintiff it did not have

this information. Such refusal and representations were inherently inconsistent with Plaintiff’s

rights to dispute the debt and seek validation of the same.

   WHEREFORE, Plaintiff, LILLIAN L. BAKER, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   67. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   68. Plaintiff is a “consumer” as defined by Fla. Stat. §559.55(8).

   69. Defendant is a “debt collector” as defined by Fla. Stat. §559.55(7).

   70. The subject debt is a “consumer debt” as defined under Florida Statute § 559.55(6).

           a. Violations of FCCPA § 559.72(7)

                                                 10
Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 11 of 12 PageID 11




   71. Pursuant to Fla. Stat. § 559.72(7), a debt collector may not “willfully engage in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of her or

his family.” Further, a pursuant to Fla. Stat. § 559.72(8), a debt collector may not “use profane,

obscene, vulgar, or willfully abusive language in communicating with the debtor . . . .”

   72. Defendant violated §§ 559.72(7) and (8) of the FCCPA through its harassment of Plaintiff

and its use of willfully abusive language towards Plaintiff. Defendant’s representative repeatedly

berated Plaintiff and treated her with hostility and rudeness. Defendant’s representative similarly

called Plaintiff a liar and mental. Such willful conduct harassed and abused Plaintiff in violation

of the FCCPA.

   WHEREFORE, Plaintiff, LILLIAN L. BAKER, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

     a. Enter judgment in Plaintiff’s favor and against Defendant;

     b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to
         the Fla. Stat. §559.77(2);

     c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
         Collection Practices Act, Fla. Stat. §559.77(2);

     d. Award Plaintiff equitable relief, including enjoining Defendant from further violations,
         pursuant to Fla. Stat. §559.77(2);

     e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
         Collection Practices Act, Fla. Stat. §559.77(2);

     f. Award any other relief this Honorable Court deems equitable and just.




   Dated: August 13, 2021                                   Respectfully Submitted,

                                                            /s/Alejandro E. Figueroa

                                                11
Case 2:21-cv-00606-JES-NPM Document 1 Filed 08/13/21 Page 12 of 12 PageID 12




                                              Alejandro E. Figueroa, Esq.
                                              Florida Bar No. 1021163
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd
                                              2500 S Highland Ave, Suite 200
                                              Lombard, IL 60148
                                              Telephone: (630) 575-8181
                                              alejandrof@sulaimanlaw.com




                                     12
